PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/871,921
Filing Date: 11 May 2020
Appellant(s): LeBire, Steven, D.



__________________
Dennis B. Danella
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/16/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/18/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
With respect to Claims 1 and 5-12 have been rejected under 35 U.S.C. § 103 as being unpatentable over the U.S. Patent No. 8,166,695 to Pippin ("the Pippin reference") in view of U.S. Patent No. 7,536,820 to Wade ("the Wade reference") and U.S. Patent No. 7,770,319 to McDonald ("the McDonald reference"). 
Appellant argues;
        Appellant submits that the proposed combination of references does not teach or suggest a firearm steady rest system comprising:
      a) a tree stand unit comprising iii) a tubular rest mount having a first end that is pivotally connected to a distal end of a bottom slide about a first pivot axis that is perpendicular to a first longitudinal axis of the tubular stand mount; and 
      b) a universal steady rest unit comprising ii) an elongated steady rest pivotally coupled to the second end of a steady mount about a second pivot axis, wherein the second pivot axis is perpendicular to the first pivot axis as recited in independent claim 1.
       The examiner disagrees and notes;
      U.S. Patent No. 8,166,695 to Pippin shows;
      a) a tree stand unit comprising iii) a tubular rest mount (27A) having a first end that is pivotally connected (at 32) to a distal end (at 30) of a bottom slide (21) about a first pivot axis (at 34) that is perpendicular to a first longitudinal axis (longitudinal axis of 21) of the tubular stand mount (as taught by Wade (7,536,820)(at 15); and 
       b) a universal steady rest unit comprising  ii) an elongated steady rest (at 44) pivotally coupled to the second end of a steady mount (at 27B) about a second pivot axis (at 48).
      U.S. Patent No. 7,770,319 to McDonald, of the claimed field of endeavor, teaches of a steady mount (20) having a post region (22) being a circular cross section to allow relative rotation with a tubular rest mount (30).
    With the modification of Pippin’s steady mount (27B) to comprise a post region having a circular cross section to allow relative rotation with respect to his tubular rest mount (27A), in view of McDonald’s teaching, Pippin’s second pivot axis (at 
      wherein the second pivot axis (48) is perpendicular to the first pivot axis (at 34).
	The examiner further notes that the appellant’s instant invention is configured to pivot via its circular cross-section of 156 placed within square tubing at 143 so that the two axes are configured to pivot out of being perpendicular to one another.  This is similar in the art as applied as well.
         Appellant further argues;
        Appellant submits that the Examiner’s proposed combination of the Pippin and McDonald references is misplaced and respectfully traverses the rejection of claim 1 based thereon for at least the following reasons.
      First, there is no motivation to combine the Pippin and McDonald references as set forth by the Examiner. 
        The examiner disagrees;
     The examiner notes that the difference at hand to be resolved between the primary reference (Pippin) and the claimed invention is that of having the steady mount to comprise a post region having a circular cross section to allow relative 
               Appellant further argues;
       As described in the McDonald reference, shaft 22 allows the yoke 21 to rotate so that the barrel of the gun resting within yoke 21 can translate laterally. See McDonald, at Col. 3, lines 1-15. Appellant submits that there is no need for lateral rotation within the Pippin device. That is, making tube 27B of the Pippin reference with a circular cross section would analogously allow table 44 to rotate. However, table 44 is a generally planar surface, meaning that the hunter can laterally translate the gun barrel along the surface of the table without needing to rotate the table. If anything, the additional rotation of the table 44 may make it more difficult for the hunter to carefully and accurately aim the gun barrel. In other words, pivoting of the barrel on the table surface (as intended by the Pippin reference) while table 44 is also rotating (as postulated by the Examiner) would inhibit the fine adjustments needed when training on a target. Moreover, rotation of table 44 may also cause the barrel to shift position during firing of the rifle/shotgun. In either event, rotation of table 44 may cause the hunter to miss the target. 
          The examiner disagrees;
        The examiner notes that the clamp (40) that locks the steady mount (at 27B) to the tubular rest mount (27A) would lock the steady rest mount at desired orientations, e.g. 1) the second pivot axis being at 90 degrees with respect to the first pivot axis, as claimed, and if course lateral side by side leveling is needed;  and e.g. 2) at 0 degree (second pivot axis being parallel to the first pivot axis, when it is desired to be in a folded stored or transporting state, or when leveling in the direction of arrow C is needed, as shown in Fig.3 of Pippin; or e.g. 3) in any other orientation, as desired or needed for leveling. 
      Appellant further argues;
       Second, arguendo, even if one were to make tube 27B of the Pippin reference with a circular cross section so as to enable rotation of table 44, such rotation would interfere with the intended angular tilting of the table surface via slot 52 and clamps 53. That is, table 44 is a planar surface and the Pippin reference provides slot 52 and clamps 53 for the adjustment of the elevational positioning of the barrel when resting on the table surface. Rotating tube 27B, and thus table 44, would frustrate the intended function of slot 52 and clamps 53. In contrast, the barrel 
       The examiner disagrees; 
        The examiner notes that the clamp (40) that locks the steady mount (at 27B) to the tubular rest mount (27A) would lock the steady rest mount at desired orientations, e.g. 1) the second pivot axis being at 90 degrees with respect to the first pivot axis, as claimed, and if course lateral side by side leveling is needed;  and e.g. 2) at 0 degree (second pivot axis being parallel to the first pivot axis, when it is desired to be in a folded stored or transporting state, or when leveling in the direction of arrow C is needed, as shown in Fig.3 of Pippin; or e.g. 3) in any other orientation, as desired or needed for leveling. 
       Appellant further argues;
     Third, arguendo, even if one were to rotate table 44 in the Pippin reference about a circular tube 27B as set forth by the Examiner, such rotation would interfere with the compactness of the folded (stowed) support system in the Pippin reference. That is, when rotated and folded as intended by the Examiner, the support would have the table surface arranged vertically with respect to the vehicle’s hitch. This would require the edge of the table to extend above and below the axis of lower tube 24 (labelled 21 in the drawings, see Pippin, FIGS. 4 and 5). Thus, when mounted onto the vehicle hitch, one edge of the table will be located 
       The examiner disagrees;
        The examiner notes that the clamp (40) that locks the steady mount (at 27B) to the tubular rest mount (27A) would lock the steady rest mount at desired orientations, e.g. 1) the second pivot axis being at 90 degrees with respect to the first pivot axis, as claimed, and if course lateral side by side leveling is needed;  and e.g. 2) at 0 degree (second pivot axis being parallel to the first pivot axis, when it is desired to be in a folded stored or transporting state, or when leveling in the direction of arrow C is needed, as shown in Fig.3 of Pippin; or e.g. 3) in any other orientation, as desired or needed for leveling. 
              With respect to;
     Claims 13 and 14 have been rejected under 35 U.S.C. § 103 as being unpatentable over the Pippin reference in view of the Wade reference, McDonald .
        Appellant argues;
        Independent claim 13 includes a similar limitation to claim 1 “wherein the second pivot axis is perpendicular to the first pivot axis.” As presented above with regard to claim 1, the Pippin reference, when taken alone or in combination with any combination of the Wade reference, the McDonald reference, the Brown reference or the Breazeale reference, does not teach wherein the second pivot axis is perpendicular to the first pivot axis. Accordingly, the Examiner's proposed combination of references also fails to teach or suggest each and every limitation recited in claim 13. Appellant, therefore, respectfully requests that the rejection of claim 13 be reversed. As claim 14 depends from claim 13, claim 14 is also in condition for allowance for at least the same reasons, with such action being respectfully requests.
   The examiner disagrees; 
The examiner reiterates the rebuttal to claim 1, as set forth above.
        Appellant further argues;
       Moreover, it is submitted that the Examiner has engaged in impermissible hindsight reasoning in rejecting claim 13. MPEP § 2142 states that "impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of 
              The examiner notes;
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case it is proper.

       For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634                                                                                                                                                                                                        
Conferees:



                                                                                                                                                                                                 /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828. The examiner can normally be reached Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN C CHIN-SHUE/          Primary Examiner, Art Unit 3634                                                                                                                                                                                              

/DANIEL P CAHN/          Supervisory Patent Examiner, Art Unit 3634